Superior Court
                                        of the
                                  State of Delaware

Jan R. Jurden                                            Leonard L. Williams Justice Center
President Judge                                          500 North King Street, Suite 10400
                                                         Wilmington, Delaware 19801-3733
                                                                 Telephone (302) 255-0665


                                      March 9, 2021


Adria B. Martinelli, Esquire                          Frank Minor
Lauren E.M. Russell, Esquire                          210 Abbey Lane
Young Conaway Stargatt & Taylor, LLP                  Logan Township, NJ 08085
Rodney Square
1000 N. King St.                                      Daniel C. Mulveny, Esquire
Wilmington, Delaware 19801                            Department of Justice
                                                      820 North French Street, 6th Fl.
                                                      Wilmington, Delaware 19801

       RE: Delaware River & Bay Authority
           v.
           Frank Minor and Unemployment Insurance Appeal Board
           C.A. No. N19A-10-004 JRJ

Dear Counsel and Mr. Minor:

     The Court has received two letters filed on March 3, 2021—one filed
by Appellee Frank Minor and the other filed by counsel for Appellant
Delaware River & Bay Authority.1

       In his letter, Mr. Minor asks the Court to strike Appellant’s Reply Brief
because it was filed later than 10 days after Appellant’s counsel received his
Responding Brief.2 Mr. Minor notes that this deadline was established in the
briefing schedule that the Court issued on November 19, 2020.3

1
  Trans. ID. 66388073; Trans. ID. 66388192.
2
  Trans. ID. 66388073.
3
  Trans. ID. 66388192; Trans. ID. 66126992.
       Appellant’s counsel respond that, due to COVID-19, they had been
working remotely when the Responding Brief was delivered.4 They also
explain that their law firm’s “normal protocols for logging and emailing mail
to the recipient were for some reason not followed in this instance,” so they
did not receive notice of the Responding Brief until it was filed electronically.5
After they received notice, Appellant’s counsel filed the Reply Brief within
10 days pursuant to Superior Court Civil Rule 6(a).6

      Recognizing that we are in the midst of a global pandemic, which has
sown much logistical confusion, the Court declines to strike Appellant’s
Reply Brief for untimeliness.

                                               Very truly yours,

                                               /s/ Jan R. Jurden

                                               Jan R. Jurden
                                               President Judge

JRJ:mls

cc:    Prothonotary




4
  Trans. ID. 66388192.
5
  Id.
6
  Id.
                                           2